UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILLS CUMMIS & GROSS P.C.,

                           Plaintiff,
                                                                    ORDER
             - against -
                                                              19 Civ. 7463 (PGG)
BETTY DUSANGE-HAYER, ISHAN
HOLDINGS AND DEVELOPMENT
CORPORATION and ERWIN SINGH
BRAICH,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pursuant to the Standing Order In Re: Coronavirus/COVID-19 Pandemic, No. 20

Misc. 154 (S.D.N.Y. Mar. 13, 2020), the hearing scheduled for April 23, 2020 is adjourned to

May 28, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York. Defendants should contact the Court’s Pro

Se Intake Unit at (212) 805-0175 if they have questions or require assistance. Plaintiff will serve

a copy of this Order on the Defendants by email at erwinbraich@hotmail.com on or before April

1, 2020, and by overnight mail on or before on April 3, 2020.

Dated: New York, New York
       March 30, 2020
